DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1449-01/25/2022, page 21 of 35 contains 168-20110449591 which appears to be an incomplete/incorrect document number. Examiner resubmits 1449 with said reference crossed out.
Claims 1-22 have been cancelled.

Allowable subject matter 
Based on the foregoing reasons, Claims 23-42 filed 04/19/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an endoscopic system for use in a light deficient environment comprising: an endoscope comprising an image sensor located at a distal end of the endoscope, wherein the image sensor comprises a plurality of bidirectional data pads; a control circuit in electronic communication with the image sensor; wherein electronic communication through each of the bidirectional pads is performed in three defined phases of a frame period. 

The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
a clock training period in which at least the rolling-readout phase and the service-line phase are combined into a continuous period of clock training in which non-image data is output from the image sensor through the bidirectional pads to the control circuit.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 


Kotani (US 20130176409 A1) teaches In the processor device connected to the endoscope, the imaging signal transmitted in serial from an imaging chip of the endoscope is converted by an S/P converter to parallel data, and is then decoded by an 8B10B decoder. In the imaging signal, word synchronous data is inserted at predetermined intervals. In the processor device, a process of determining the word synchronous data as appropriate word synchronous data if the word synchronous data has been detected a plurality of number of times and establishing word synchronization is performed.

Reshef (US 20110050874 A1)  teaches A very small area CMOS image sensor, e.g., for an endoscopic system, includes only four pads (power, ground, digital in, analog out), and includes an array of 4T pixels and associated control circuitry for performing correlated double sampling (CDS) to generate analog reset level and analog signal level values associated with light detected by photodiodes in each pixel. Instead of processing the analog values on-chip, the analog reset values and analog signal values are transmitted in separate sets one row at a time along with interleaved synchronization signals by way of a single analog contact pad, e.g., to a host device of an endoscopic system, which uses the synchronization signals to reconstruct the sensor's internal clock in order to process the analog values. An endoscope housing incorporating the CMOS image sensor thus requires only four wires..



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486